Title: To Alexander Hamilton from Oliver Wolcott, Junior, 17 November 1796
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



(Private)
Phila. Nov. 17. 1796
Dear sir

You must feel interested in knowing how our affairs stand with France, I give you a summary of them.
The Note to Colo. Pickering contains a summary of all the complaints of France since the commencement of the present War. They are as follows. That the Courts of the United States have taken Cognizance of Prizes to French Vessells. That the Treaty has been misconstrued, by permitting the admission of British Ships which have at some time made Prizes of French Vessells. Mr. Adets construction is that a B. Ship which at any time or in any place has made a Prize ought to be denied Asylum. Complaints are made of the proclamation of Neutrality & of the promptness with which the President requested Congress to enact Laws for preserving our Neutrality. The questions proposed by the President before Genets arrival are recited at length, & commented on as evidences of unfriendliness to France.
Lists of almost all the particular cases respecting privateers &ca are made out & the decisions of the Executive censured.
It is said that the Government has manifested partiality against France, by the alacrity which marked its conduct, in enforcing the Laws against them, & by tardiness in prosecuting the British.

That the American Government deceived France in respect to Mr Jays mission.
That the Treaty with G. B. is a violation of the Treaty with France, is equivalent to a Treaty of Alliances, & ought not have been made during the War.
A fulfillment of the 11th. article of our Treaty with France is required which stipulates that favours granted to other nations shall become common—this Mr. A. says will justify the French in taking British property on board of American Vessells, & in intending contraband as defined by the B. Treaty.
For these reasons, the commercial relations founded on Treaty are to be suspended untill the Government returns to itself. Nevertheless the French Nation regards the People as its friends.
The people in a declamatory rhapsody are directly addressed, in this ⟨style⟩ “O ye Americans”—an appeal is made to their passions; the injuries of the British during the last War are recounted, & the assistance of the French nation extolled; it is said that the suspension of the ministers functions is not to be regarded as an Act of hostility but of just resentment against the Government—when the Government returns to itself, the French will forget the injury.
France is said to be terrible to its enemies but magnanimous to its Friends, quick to resent injuries, but easily appeased.
The Executive & Mr. Jay are treated with personal indignity.
On the whole this is by far the most bold attempt to govern this Country which has been made. It is necessary to come to issue. Measures to prevent any panick or depression of the public opinion are necessary. We have the right of the question, but whether we shall be overuled by force will partly depend on the spirit of the people, partly on the issue of the Campaign in Italy & Germany.
I am ever yours

Oliv Wolcott Jr
Colo. Hamilton

